DETAILED ACTION
Application 15/991124, “LITHIUM SECONDARY BATTERY INCLUDING PHOSPHATE-BASED ADDITIVE”, was US filed on 5/29/18 and claims priority from a foreign application filed on 6/12/17. 
This Office Action on the merits is in response to the RCE filed on 10/26/21 and claims as filed on 9/28/21.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s most recent arguments were filed in the 9/28/21 remarks and responded to in the 10/15/21 Advisory Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-6, 9-10, 12 and 16-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2016/0049660), Chen (US 2003/0157413), Taki (US 2015/0044551) and Ishikawa (US 2015/0155597).
Regarding claim 1-2 and 12, Hwang teaches a lithium secondary battery (Figure 1), comprising: 
a positive electrode (item 114); a negative electrode (item 112); and an electrolyte (item 113) disposed between the positive electrode and the negative electrode (Figure 1), 
wherein the positive electrode comprises a positive electrode active material represented by Formula 1, defined below, (generally see paragraph [0113], e.g. LiaNi1-b-cCobB’cO2-alphaFalpha, LiaNiGbO2), and
the electrolyte comprises a lithium salt and a non-aqueous solvent (paragraphs [0128-0130]). 
Formula 1 = LixNiyM1-yO2-zAz, wherein, in Formula 1, 0.9≤x≤1.2, 0.7≤y≤0.98, and 0≤z<0.2, M comprises Al, Mg, Mn, Co, Fe, Cr, V, Ti, Cu, B, Ca, Zn, Zr, Nb, Mo, Sr, Sb, W, Bi, or a combination thereof, and A is an element having an oxidation number of -1 or -2. 

Hwang does not appear to teach  the electrolyte further comprising 0.1 to 3 wt % of a phosphate compound, the phosphate compound comprising triphenyl phosphate.

It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Hwang by adding a phosphate compound such as triphenyl phosphate at a concentration of less than 3 weight percent for the benefit of provide flame-retardant properties or other beneficial effects as taught by Chen.
It is noted that “the additive is a mixture of triphenyl phosphate and vinyl ethylene carbonate, present up to about 3-wt % of the electrolyte” of Chen claim 11 suggests that the each of the additive constituents is present at less than 3 %, since the mixture maximum concentration is 3 %.  In claim 12, each of the constituent additives may be present “up to about 3 wt %”.  “Up to” in each of claims 11 and 12 is understood to imply a range, with 3 wt % setting the maximum of the range.  Thus, each of Chen claims 11 and 12 teach the limitation that a phosphate compound comprising triphenyl phosphate is present in an amount not exceeding 3 wt %.

Hwang does not appear to teach the electrolyte further comprising vinylene carbonate in an amount of about 0.1 to 3 weight percent based on a total weight of the electrolyte.
In the battery art, Taki teaches that it is conventional to include vinylene carbonate in an electrolyte for at least the benefit of protecting the electrolyte from decomposition (paragraph [0003, 0029-0032]).  Taki further teaches including the vinylene carbonate in an amount of about 0.1 to 3 weight percent based on a total weight of the electrolyte (paragraph [0032]; see also Table 1, e.g. example 14).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Hwang to include vinylene carbonate in an amount lying within the range of about 0.1 to 3 weight percent based on a total weight of the electrolyte, for the benefit of providing a known protective electrolyte additive as taught by Taki.  

Regarding the 9/28/21 amendment, Hwang does not appear to teach wherein the electrolyte further comprises a sulfur containing compound in an amount of 0.5 to 2 weight percent, wherein the sulfur-containing compound is methylene methane disulfonate, busulfan, tosyloxydisulfonate, methylene bis methansulfonate, or a combination thereof, or specifically methylene methane disulfonate as to claim 12.
In the battery art, Ishikawa teaches adding methylene methane disulfonate (paragraph [0023]) to an electrolyte in a range of 0.5 to 2 wt percent (paragraph [0024]) for the benefit of providing a stabilizing coating to a battery containing the electrolyte (paragraph [0005, 0022]).


Regarding claim 4, Hwang remains as applied to claim 1.  Hwang further teaches wherein the lithium salt comprises LiPF6 (paragraph [0130]).

Regarding claim 5, Hwang remains as applied to claim 1.  Hwang further teaches wherein the non-aqueous solvent comprises dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, dipropyl carbonate, methyl propyl carbonate, ethyl propyl carbonate, methyl ethyl carbonate, ethylene carbonate, propylene carbonate, butylene carbonate, or a combination thereof (paragraph [0129]).

Regarding claim 6, Hwang remains as applied to claim 1.  Hwang further teaches wherein the non-aqueous solvent comprises fluoroethylene carbonate (paragraph [0129]).

Regarding claim 9-10, Hwang remains as applied to claim 1.  Hwang does not appear to teach the electrolyte comprising a phosphate compound and further comprising vinyl ethylene carbonate, maleic anhydride in an amount of about 0.1 weight 
As previously described in the rejection of claim 1, Chen teaches that the electrolyte may comprise a phosphate compound.  Chen further teaches that the electrolyte may include a compound such as vinyl ethylene carbonate in an amount of about 0.1 weight percent to about 3 weight percent (see “VEC” at Table 1).  These components are included for the same benefit of providing flame-retardant properties or other beneficial effects.  
It would have been obvious to a person having ordinary skill in the art at the time of invention to further provide the electrolyte with a compound such as vinyl ethylene carbonate in an amount of about 0.1 weight percent to about 3 weight percent for the benefit of providing flame-retardant properties or other beneficial effects as taught by Chen.

Regarding claim 16, Hwang remains as applied to claim 1.  Hwang further teaches wherein the negative electrode comprises a negative active material comprising a metal alloyable with lithium, a carbonaceous negative active material, or a combination thereof (paragraphs [paragraph [0099, 0101]).

Regarding claim 17, Hwang remains as applied to claim 16.  Hwang further teaches wherein the negative active material comprising a metal alloyable with lithium comprises silicon, a silicon-carbon composite material comprising, SiOa' (0<a'<2), or a combination thereof (paragraphs [paragraph [0099, 0101]).

Regarding claim 18, Hwang remains as applied to claim 16.  Hwang further teaches wherein the carbonaceous negative active material comprises graphite (paragraphs [paragraph [0099, 0100]).

Regarding claims 19 and 20, the cited art remains as applied to claim 1.  The cited art is silent as to i) wherein the lithium secondary battery has a direct current internal resistance increase rate of 150% or less after 300 charge/discharge cycles at a temperature of 45 C, and ii) wherein a cell energy density is about 500 Watt hours per liter or greater.
However, the cited art does teach a battery comprising same or similar materials to those claimed, including the same or similar positive electrode, negative electrode, and electrolyte as described in the rejection above. It follows that either the claimed effects and physical properties, i.e. the satisfaction of the limitations of claims 19 and 20, would implicitly be achieved by the invention of the cited art as detailed above or otherwise, the claim omits essential elements or features required for applicant’s battery to provide the recited properties.
As described in MPEP 2112 III, “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection... This same rationale should also apply to product, apparatus and process claims...” In this case, the cited art teaches a battery comprising same or 
None of the claim language suggests that the structure includes any elements or structural features not taught by the prior art thus rejection under 35 USC 103 is made notwithstanding a lack of explicit teaching in the prior art as to the recited properties.  

Moreover, the recited properties are drawn to concepts which are generally understood to be desirable and the subject of innovation in the battery art at the time of invention (i.e. stability with respect to internal resistance increase as the battery cycles, and high cell energy density per unit volume).  The recited desirable properties do not appear to be directly coupled to any particular structure of the battery beyond that recited in the claims.  
Should the batteries of the prior art be found not to possess the claimed properties, it would have been obvious to a person having ordinary skill in the art at the time of invention to maximize the stability of the battery as it cycles, and to maximize the energy density per unit volume, these goals leading to higher power, more stable batteries.  Merely claiming the optimized range of these properties does not render the claimed invention nonobvious over the prior art.  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2016/0049660), Chen (US 2003/0157413), Taki (US 2015/0044551), Ishikawa (US 2015/0155597) and Fujii (US 2017/0373340).
Regarding claim 7, Hwang remains as applied to claim 6.  Hwang does not appear to teach wherein an amount of the fluoroethylene carbonate is about 0.1 volume percent to about 10 volume percent, based on the total volume of the non-aqueous solvent.
In the battery art, Fujii teaches an electrolyte comprising fluoroethylene carbonate at 1.0% by mass (paragraph [0160]), the fluoroethylene carbonate added to the electrolyte as a protective additive (paragraphs [0113-0115]).
It would have been obvious to a person have ordinary skill in the art at the time of invention to provide the electrolyte with fluoroethylene carbonate at 1.0% by mass for the benefit of providing a protective effect as taught by Fujii.  The 1.0% by mass suggests a value lying within the claimed range of 0.1 to 10 percent by volume.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2016/0049660), Chen (US 2003/0157413), Taki (US 2015/0044551), Ishikawa (US 2015/0155597) and Ohkubo (US 2011/0027663).
Regarding claim 8, Hwang remains as applied to claim 1.  Hwang does not appear to teach wherein the electrolyte comprises a cyclic carbonate comprising a carbon-carbon double bond, a cyclic carboxylic acid anhydride comprising a carbon-carbon double bond, or a combination thereof.

It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the electrolyte of Hwang with a cyclic carbonate comprising a carbon-carbon double bond for the benefit of suppressing gas evolution of a battery as taught by Ohkubo.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2016/0049660), Chen (US 2003/0157413), Taki (US 2015/0044551), Ishikawa (US 2015/0155597) and Nakura (US 2009/0081547).
Regarding claims 13-15, Hwang remains as applied to claim 1.  Hwang further teaches formulas for the positive electrode active material expressed in ranges which include the recited formulas therein (paragraph [0113]), thereby suggesting the claimed invention, but does not appear to teach a specific exemplary embodiment lying with the scope of dependent claims 13-15. 
In the battery art, Nakura teaches a desirable lithium composite oxide (paragraph [0023]), which may be of the specific formula LiNi0.8Co0.15Mn0.05O2 (paragraph [0128]), which lies within the scope of dependent claims 13-15.
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the lithium composite oxide as a compound which lies within the scope of dependent claim 13-15, since this scope lies within that suggested by 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723